UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
GEORGE JOHNSON,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Civil Action No. 06-01453 (RCL)
                                    )
SERGEANT BREDET WILLIAMS,           )
             et al.,                )
                                    )
      Defendants.                   )
____________________________________)


                                        MEMORANDUM

        On November 3, 2008, the Court granted defendants’ Motion in Limine, determining that

(1) defendants violated plaintiff’s Fourth Amendment rights under the facts alleged by stopping

and searching his vehicle based only on an anonymous tip that plaintiff was waving a pistol, but

(2) plaintiff was precluded from proceeding with his claims because defendants were protected

by qualified immunity. See Mem. Op. [29] and Order [30] (Nov. 3, 2008). The Court also

ordered the parties to submit memoranda on the appropriateness of declaratory relief in this case.

Id. The Court, now having reviewed those memoranda, shall issue declaratory judgment in favor

of plaintiff.

        Defendants argue that plaintiff lacks standing to seek declaratory relief because there is

no actual case or controversy. They contend that because defendants are protected from qualified

immunity, no ongoing controversy exists. (Defs.’ Mem. [34] at 3.) The Court disagrees. The

mere fact that defendants are immune in this case does not obviate plaintiff’s constitutional


                                                  1
injury. The controversy posed by the District’s unconstitutional behavior—which is possibly

ongoing—remains. Defendants also argue that there is no case or controversy because there is no

established likelihood of future injury to plaintiff. (Id. at 4.) Defendants cited City of Los

Angeles v. Lyons, 461 U.S. 95, 102 (1983), for this requirement. But in Lyons the plaintiff was

seeking injunctive relief. Because here plaintiff is only seeking declaratory relief, he need not

establish a likelihood of future injury; the established past injury is sufficient.

        Finally, defendants argue that even if plaintiff is awarded declaratory relief, he will not be

able to seek attorney’s fees as a “prevailing party” under 42 U.S.C. § 1988(b) because declaratory

relief would not “affect[] the behavior of the Defendant toward Plaintiff.” (Defs.’ Mem. [30] at

4.) Defendants cite Rhodes v. Stewart, 488 U.S. 1 (1988), for this proposition. In Rhodes,

plaintiffs had sued prison officials for civil rights violations suffered while they were imprisoned.

Plaintiffs obtained declaratory relief, but not until after one plaintiff had died and the other had

been released from prison. The Supreme Court denied attorneys fees because “[t]he judgment

entered . . . did not alter the relationship between the parties, because no relationship existed [at

the time it was entered].” Nat’l Black Police Ass’n v. D.C. Bd. of Elections & Ethics, 168 F.3d

525, 528 (D.C. Cir. 1999) (Sentelle, J.) (construing Rhodes). In this case, however, there is still

an ongoing police-citizen relationship between plaintiff and defendants. As such, Rhodes would

not prohibit plaintiff from being treated as a prevailing party upon issuance of declaratory relief

in his favor.

        For the reasons stated above, the Court shall enter declaratory judgment in plaintiff’s

favor. A separate judgment shall issue this date.




                                                   2
Signed by Royce C. Lamberth, Chief Judge, on February 6, 2009.




                                      3